Case 0:21-cv-60663-JIC Document 19 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 21-60663-CIV-COHN/STRAUSS

  ABS-CBN CORPORATION, et al.,
                  Plaintiffs,
  vs.

  123FULLPINOYMOVIESHUB.COM, et al.,
                  Defendants.
                                                  /

                                PLAINTIFFS’ MOTION TO UNSEAL

         Plaintiffs, ABS-CBN Corporation, ABS-CBN Film Productions, Inc. d/b/a Star Cinema,

 and ABS-CBN International (“Plaintiffs”), by and through their undersigned counsel, hereby move

 this Court for an Order unsealing all documents that have been restricted/sealed from the Court

 docket, returning all portions of the Court file to the public records. As grounds therefore,

 Plaintiffs state as follows:

         1.      On March 26, 2021, Plaintiffs filed their Ex Parte Application for Entry of

 Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets,

 together with the supporting Declarations and Exhibits (the “Ex Parte Application”) [ECF No. 5]

 pursuant to Local Rule 5.4(d), which requires, unless the Court directs otherwise, ex parte filings

 be restricted from public view.

         2.      On March 30, 2021, this Court issued a Sealed Order Granting Plaintiffs’ Ex Parte

 Application (the “Sealed Temporary Restraining Order”), [ECF No. 9] and scheduling a hearing

 in connection with Plaintiffs’ Motion for Preliminary Injunction. Upon receipt, Plaintiffs served

 the Sealed Temporary Restraining Order on the requisite financial institutions to restrain

 Defendants’ financial accounts at issue. Additionally, Plaintiffs provided notice to Defendants of
Case 0:21-cv-60663-JIC Document 19 Entered on FLSD Docket 04/12/2021 Page 2 of 2




 the Temporary Restraining Order and of the April 1, 2021 hearing, together with all other

 documents filed in this case.

          3.     As a seal on this matter is no longer required, Plaintiffs respectfully request this

 matter be unsealed and the portions of the docket relating to Plaintiffs’ Ex Parte Application,

 together with all other documents that have been restricted from the Court docket,1 be returned to

 the public portions of the Court file.

          WHEREFORE, Plaintiffs respectfully request this Court issue an Order unsealing all

 documents filed with the Court that have been restricted from the Court docket and direct the Clerk

 to return those portions of the Court file to the public records.

     DATED: April 12, 2021.                   Respectfully submitted,
                                              STEPHEN M. GAFFIGAN, P.A.
                                              By: Christine Ann Daley
                                              Stephen M. Gaffigan (Fla. Bar No. 025844)
                                              Virgilio Gigante (Fla. Bar No. 082635)
                                              Christine Ann Daley (Fla. Bar No. 98482)
                                              T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                              401 East Las Olas Blvd., Suite 130-453
                                              Ft. Lauderdale, Florida 33301
                                              Telephone: (954) 767-4819
                                              E-mail: Stephen@smgpa.net
                                              E-mail: Leo@smgpa.net
                                              E-mail: Christine@smgpa.net
                                              E-mail: Raquel@smgpa.net
                                              Attorneys for Plaintiffs




 1
  In accordance with Local Rule 5.4(d), ECF Nos. 6, 8 are also restricted from the Court’s docket
 as it references Plaintiffs’ Ex Parte Application.


                                                   2
